Citation Nr: 1039717	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for seborrhea of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1971 to November 
1974. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. The rating decision denied the Veteran's 
claim for entitlement to service connection for seborrhea of the 
scalp. 


FINDING OF FACT

The Veteran's seborrhea of the scalp was not present during 
active service.  


CONCLUSION OF LAW

Seborrhea of the scalp was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. The Veteran was notified of 
what evidence he could provide to support his claim in a 
notification letter dated in October 2005, prior to a February 
2006 rating decision. 

The Veteran did not receive notice of how VA determines a 
disability rating or effective date, as required by the Court of 
Appeals of Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). However, 
as noted above, the Veteran has been informed as to the types of 
evidence that could substantiate his claim. To the effect that he 
has not been informed as to the manner by which disability 
ratings or effective dates are assigned, such lack of notice is 
no more than harmless, nonprejudicial error, since the Board 
herein denies service connection for seborrhea of the scalp, 
rendering any issue as to assignment of an effective date for a 
higher rating moot.

In a September 2010 informal hearing presentation, the Veteran, 
through his representative, asserts that "he believes that his 
medical records were more extensive than what has been 
produced." However, the envelope in the claims file containing 
the Veteran's service treatment records indicates that they are a 
complete set of records. Additionally, in the Veteran's December 
2006 Form 9 substantive appeal, the Veteran asserted that he 
"has submitted sufficient evidence to support his claim," 
suggesting that at that time, the Veteran did not contend that 
any service treatment records were missing. See Counts v. Brown, 
6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (The duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim).

The appeal is presently denied on the fundamental basis that the 
Veteran's assertion of in-service treatment is not credible.  
Thus, the claims file contains no evidence suggesting that the 
Veteran's seborrhea of the scalp was incurred in, aggravated by, 
or related to any incident of service; therefore, VA need not 
remand the case for a VA medical examination. See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (stating that VA 
is not required to provide an examination when a veteran has 
shown no causal connection between a current disability and his 
military service).   

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with VA's duty to 
assist. 

Service Connection

Because the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
seborrhea of the scalp, the Board denies the Veteran's claim.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009). When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
The preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 
3.303(a), 3.6 (2009). 

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

The Veteran's April 1970 pre-induction examination indicates that 
the Veteran did not have a skin disability of the scalp prior to 
entering service. See 38 U.S.C.A. § 1111 ("[E]very veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination..."). 

Contrary to the Veteran's current assertion of having been 
treated during military service, his service treatment records 
reflect no complaints of or treatment for any skin disability of 
the scalp during service. At discharge from service, in November 
1974, the Veteran underwent a clinical examination which resulted 
in normal findings as to skin, lymphatics, and head, face, neck, 
and scalp. 

The Veteran's assertion of having had a continuing skin disorder 
during and since military service is therefore not credible.  His 
service treatment records are highly probative both as to the 
Veteran's subjective reports and their resulting objective 
findings.  They were generated with a view towards ascertaining 
the Veteran's then-state of physical fitness and are akin to  
statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

Although the Veteran is competent to assert and does assert that 
his condition pre-dated service and worsened during service, the 
Board does not find these assertions credible. See Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that "[o]nce 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.").  

The Veteran's private medical records do not contain reference to 
any skin disability of the scalp until February 2000, more than 
20 years after separation from service. 

The Veteran's private medical records do not include any 
indication that the Veteran's current seborrhea of the scalp is 
related to service. 

There is no evidence to show that the Veteran's seborrhea of the 
scalp pre-existed or began during service or within one year of 
discharge from service. See 38 C.F.R. §§ 3.303, 3.304, 3.306. As 
the preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a skin disorder, his 
claim must be denied. See Alemany, 9 Vet. App. at 519.



ORDER

Entitlement to service connection for seborrhea of the scalp is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


